ORTC1444.                                      09/22/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0264


                                       DA 20-0264
                                                                       FILED
 STATE OF MONTANA,                                                      SEP 2 2 2020
                                                                      Bowen Greenwood
                                                                    Clerk of Suprema Court
                                                                       State of Montana
             Plaintiff and Appellee,

       v.
                                                                    ORDER


 JEREMY CORD WOODS,

              Defendant and Appellant.



       Before this Court is self-represented Appellant Jeremy Cord Woods along with his
Motions for Appointment of Counsel and for Copy of Court Record. As explained below,
we deny his motions and dismiss this appeal pursuant to the doctrine of res judicata.
       Woods moves for appointment of counsel because he is an incarcerated, indigent
individual. He also moves for a copy ofthe court record, all 106 documents, from the First
Judicial District Court, Lewis and Clark County. He states that any copies of his legal
proceeding were removed from his possession when his custody level was changed last
year for disciplinary reasons. He further requests copies at no expense to him.
       On May 8, 2020, Woods filed a Notice ofAppeal and attached a copy ofthe District
Court's Order denying his motion to withdraw guilty plea in Cause No. CDC-1993-170.
In its Order, the court mentions that he entered guilty pleas to issuing a bad check, theft,
and bail jumping in 1994 and his cumulative, fifteen-year sentence "expired many years
ago." This judgment is the basis of his appeal.
       Last year, this Court rendered a decision dismissing Woods's appeal of the same
underlying criminal case on the State's motion. It was not properly before this Court. State
of Montana v. Jeremy Cord Woods, No. DA 19-0194, 2019 Mont. LEXIS 989, Order
(Mont. Nov. 26,2019). Woods sought an untimely appeal after the District Court amended
the sentence's illegal portion that imposed restitution without a specific amount. "Mlle
District Court amended Woods's sentence for his 1994 convictions of issuing a bad check,
theft, and bail jumping because of this Court's Order directing it to do so." Order at *2.1
We include sorne ofthe procedural background ofrelevance here:
       The State submitted an amended judgment without any requirement to pay
       restitution because Woods is also serving two life sentences which would
       diminish his ability to pay any restitution. Based on our Order and the State's
       response, the Lewis and Clark County District Court issued an Amended
       Judgment and Commitment on January 3, 2019, that had no condition for
       payment of restitution (emphasis in original). Also, on that day, the District
       Court issued an Order denying Woods's Motions to Proceed in Forma
       Pauperis, for Appointment of Counsel, and for Protective Order, as moot.
       Woods was not entitled to a hearing or re-senteneing in his criminal case on
       remand. His substantial rights have not been affected by the court's order
       following remand, and he has not been punished by the court's decision.
       Section 46-20-104(1), MCA; M. R. App. P. 4(1)(a). In fact, the Amended
       Judgment and Commitment works to his benefit.

Order at *3. We dismissed his appeal with prejudice. Order at *4.
       We conclude that Woods's instant appeal is not properly before this Court. Woods's
substantial rights are not affected by the District Court's decision. M.R. App.P. 4(1)(a)
and 6(2). Section 46-20-104(1), MCA,states:"An appeal may be taken by the defendant
only from a final judgment of conviction and orders after judgment which affect the
substantial rights of the defendant." Woods's convictions on his guilty pleas occurred in
1994, and the sentences for the convictions have since expired. He remains incarcerated
because of his two, consecutive life sentences from a separate criminal cae. Woods has
not been punished by the District Court's recent decision. The same parties and the same
underlying case are again before this Court in another appeal. There is no redressability
gained by this appeal.




1 In 2018, Woods petitioned this Court for habeas corpus relief after the Powell County District
Court informed him that it had no jurisdiction over his sentence from the Lewis and Clark County
District Court. We granted his petition and remanded the matter to the District Court. Woods v.
Michael, No. OP 18-0584, Order(Mont. Oct. 23, 2018).
                                               2
       The time for finality has arrived. "The common purpose of res judicata and
collateral estoppel is to reinforce the authoritativeness of the rule of law and the essential
corollary of finality and repose that, 'at some point arguable questions of right and wrong'
must, 'for practical purposes,' come to an end. Restatement (Second) of Judgments
§ Scope Note." State v. Huffine, 2018 MT 175, Ili 15, 392 Mont. 103, 422 P.3d 102
(citations omitted). Collateral estoppel, or otherwise known as issue preclusion, is a form
of res judicata. Huffine, ¶ 15. "[C]ollateral estoppel has wide application on its elements
in various contexts including, inter alia, application in various special proceedings related
to criminal proceedings(e.g. direct appeal, postconviction proceedings, and habeas corpus
review) to preclude relitigation of claims or issues previously addressed by this Court."
Huffine, ¶ 16 (emphasis in original). Woods did not timely appeal his 1994 convictions
and sentences. The time to raise any challenge to his guilty plea has long since passed, and
collateral estoppel bars him from raising such issue now. Huffine,¶18. This Court entered
a final decision, dismissing his appeal in 2019. M. R. App. P. 19(2). Woods's instant
appeal should also be dismissed.
       In light of our conclusion to dismiss this appeal, Woods is not entitled to either of
his motions—appointment of counsel or any copies of the court record. Therefore,
       IT IS ORDERED that Woods's Motion for Appointment ofCounsel and Motion for
Copy of Court Record are both DENIED as moot.
       IT IS FURTHER ORDERED that sua sponte this appeal is DISMISSED with
prejudice.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Jeremy Cord Woods personally.
                     tic)
      DATED this r.L. day of September, 2020.
    Justices




4